       Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

ASHLEY OSUCHA,
                                                        ATTORNEY AFFIDAVIT
                                 Plaintiff,
                                                      Civil Action No.: 1:17-CV-01026-LJV-HBS
-vs-

ALDEN STATE BANK,
RICHARD D. KOELBL,
JOHN KOELBL,

                                 Defendants.

_______________________________________________

STATE OF NEW YORK                         )
                                          )    SS.:
COUNTY OF ERIE                            )


       JULIE P. APTER, ESQ., being duly sworn deposes and says:

       1.         I am an attorney at law duly licensed to practice in the State of New York and

before the Federal Court for the Western District of New York, am a member of the law firm of

Goldberg Segalla LLP, attorneys for Defendant, ALDEN STATE BANK, and as such, am fully

familiar with the facts and circumstances set forth herein.

       2.         I submit this affidavit in opposition to Plaintiff’s Motion to Compel Defendants’

compliance with this Court’s order, dated December 12, 2019 (Dkt.42) and for an award of fees

pursuant to Rule 37 (b)(2)(C).

       3.          Alden State Bank has produced 5,406 pages of responsive material in response

to Plaintiff’s discovery requests and demands. Defendants have engaged in good faith throughout

the discovery process. As additional responsive documents have been discovered by the bank,

they have been produced to Plaintiff.
        Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 2 of 7




         4.       For reasons stated herein and more fully in the accompanying memorandum of

law, this Court should deny Plaintiff’s Motion to Compel because Defendants have fully complied

with this Court’s prior order, dated December 12, 2019 (Dkt.42), and as such an award of

attorney’s fees is unwarranted.     This Court should find that Defendants have disclosed all

responsive documents in their possession that they are required to disclose to Plaintiff.


              ALDEN STATE BANK HAS FULLY COMPLIED WITH THIS COURT’S
                      ORDER, DATED DECEMBER 12, 2019 (DKT.42)

         5.       In good faith, Alden State Bank has produced 5,406 pages of documents to

plaintiff.

         6.       After this Court granted in part and denied in part Plaintiff’s Motion to Compel,

Defendants produced 1,725 pages of additional             documents.     Additionally,      Defendants

supplemented their Interrogatory responses as ordered by this Court.

         7.       Compliance with the Court order granting in part and denying in part the motion

to compel was timely made within thirty (30) days of the Order. Attached hereto as Exhibit A is

the cover letter to Plaintiff’s counsel, dated January 13, 2020.

         8.       Enclosed with Defendant’s cover letter, dated January 13, 2020 were

Defendants’ Amended Responses to Plaintiff’s Interrogatories and Defendants’ Second Amended

Responses to Demand for Production. Attached hereto as Exhibit B are Defendants’ Amended

Responses to Plaintiff’s Interrogatories, dated January 10, 2020 and Defendants’ Second Amended

Responses to Demand for Production, dated January 10, 2020.

         9.       On January 13, 2020, your deponent also sent an email to plaintiff’s counsel,

which contained a Sharefile link with the additional document disclosure. Attached hereto as

Exhibit C is a copy of the email sent to plaintiff’s counsel on January 13, 2020.
Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 3 of 7




10.     Following this Court’s Order, Defendants produced the following:

                  Hodgson Russ File (Osucha)                  O003682-O003691


                 Personnel file of Jamie Hey                 O003692- O003982


                  Personnel File of Kaitlyn Chadbourne        O003983-O004120


                  Personnel File of Julie Osucha              O004121-O004333


                  Hodgson Russ File (Aldinger)                O004334-O004650


                  Alden State Bank 2000 W-2s                  O004651-O004699


                  Alden State Bank 2001 W-2s                  O004700-O004751


                  Alden State Bank 2002 W-2s                  O004752-O004798


                  Alden State Bank 2003 W-2s                  O004799-O004844


                  Alden State Bank 2004 W-2s                  O004845-O004900


                  Alden State Bank 2005 W-2s                  O004901-O004942


                 Alden State Bank 2006 W-2s                  O004943- O004988


                  Alden State Bank 2007 W-2s                  O004989-O005027


                  Alden State Bank 2008 W-2s                  O005028-O005068


                  Alden State Bank 2009 W-2s                  O005069-O005107
       Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 4 of 7




                           Alden State Bank 2010 W-2s                     O005108-O005145


                           Alden State Bank 2011 W-2s                     O005146-O005183


                           Alden State Bank 2012 W-2s                     O005184-O005216


                           Alden State Bank 2013 W-2s                     O005217-O005252


                           Alden State Bank 2014 W-2s                     O005253-O005290


                           Alden State Bank 2015 W-2s                     O005291-O005329


                           Alden State Bank 2016 W-2s                     O005330-O005350


                           Alden State Bank 2017 W-2s                     O005351-O005369


                           Alden State Bank 2018 W-2s                     O005370-O005388


                           Alden State Bank 2019 W-2s                     O005389-O005406


       11.       Since discovery has commenced in this matter, Defendants have made every

effort to comply with the requests for what they deem to be responsive and discoverable. After

this Court’s order, dated December 12, 2009, Defendants fully complied with the Order based on

what records could be located.

       12.       It is worth noting that it is Defendants’ position in another lawsuit that the bank

is defending, Aldinger v. Alden State Bank , Index No: 1:17-cv-01024-GWC, that Carolyn Sue

Aldinger, who was the Branch Administration/Human Resources/ Security Officer at Alden State

Bank during the times of the alleged sexual harassment in the instant matter before this Court,
       Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 5 of 7




failed to keep and maintain many of the records, which are now being sought despite it being her

job to keep and maintain such files. It was discovered by Alden State Bank after Ms. Aldinger’s

termination that she did not keep records as required.

        13.         Ms. Aldinger’s failure to keep and maintain records, as part of her job, is one of

the main reasons that disclosure has been so difficult.

        14.         Despite this difficulty, Defendants have produced what this Court has ordered

with respect to what exists, and continues to work with Plaintiff’s counsel in an attempt to schedule

depositions.

        15.         In light of the foregoing, Defendants have fully responded to all requests made

involving materials in its possession. Further, Defendants have produced all documents that are

responsive and relevant to the litigation before this Court.

          DEFENDANTS HAVE PRODUCED EVERYTHING IN THEIR POSSESSION
          RELATED TO HODGSON RUSS’S INVESTIGATION OF COMPLAINTS OF
                            SEXUAL HARASSMENT

        16.         Included Defendant’s supplemental production, dated January 13, 2020, was the

complete Hodgson Russ file in existence and as Ordered by the Court. Additionally, your deponent

disclosed Hodgson Russ’s file in Aldinger v. Alden State Bank , which is a separate matter that the

bank is defending. The purpose was to provide all investigative material to Plaintiff that bore her

name in the file.

        17.         Defendants have produced everything that Hodgson Russ has produced to them

in regards to the investigation of sexual harassment including notes regarding the Osucha matter

and the Aldinger matter, which encompassed 25 pages.
        Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 6 of 7




        18.       Plaintiff takes issue with the amount of pages produced from Hodgson Russ’s

investigation, however that is what was produced and provided to defense counsel by Hodgson

Russ.

        19.       This Court ordered that Defendants were to produce the Hodgson Russ

investigation materials and Defendants have complied and done just that.

        20.       Simply put, Defendants cannot produce what they do not have. Nothing is being

withheld on the basis of privilege.   Everything that was provided by Hodgson Russ to defense

counsel was produced to Plaintiff’s counsel.


              DEFENDANTS HAVE ADEQUATELY RESPONDED TO PLAINTIFF’S
                   INTERROGATORIES AS DIRECTED BY THIS COURT

        21.       Defendants have adequately responded to plaintiff’s interrogatories as directed

by this Court.

        22.       Following this Court’s order, dated December 12, 2019, Defendants served

Plaintiff with Defendants’ Amended Responses to Plaintiff’s Interrogatories, dated January 10,

2020. See Exhibit B.

        23.       On March 20, 2020, Defendants further amended their responses to Plaintiff’s

First Set of Interrogatories to provide a response to Interrogatory Number 11, which requested that

Defendants set the factual basis for each of Defendants’ Affirmative Defenses. A copy of

Defendants’ Amended Responses to Plaintiff’s Interrogatories, dated March 20, 2020 is attached

hereto as Exhibit D.

        24.       Importantly, Plaintiff’s counsel failed to contact defense counsel, in good faith,

regarding the status of Defendants’ response to Interrogatory Number 11 before bringing the

instant motion and seeking judicial intervention.
       Case 1:17-cv-01026-LJV-HBS Document 49 Filed 03/24/20 Page 7 of 7




       25.        Despite Plaintiff’s counsel’s failure to do so, Defendant has now provided

Plaintiff with the factual basis for each of Defendants’ Affirmative Defenses.


             THIS COURT SHOULD FIND THAT PLAINTIFF IS NOT ENTITLED TO
                             ATTORNEY’S FEES
       26.        As more fully discussed in the accompanying Memorandum of Law, an award

of attorney’s fees in favor of Plaintiff is not appropriate as Defendants have fully complied with

this Court’s prior order, dated December 12, 2019, by producing all responsive documents in its

possession and by serving amended interrogatory responses.

       27.        Based on the above, and the legal arguments set forth in the accompanying

Memorandum of law, it is respectfully requested that this Court issue an Order denying in entirety

Plaintiff’s Motion to Compel, which seeks an award of attorney’s fees.

       WHEREFORE, it is respectfully requested that upon good cause, this Court should deny

Plaintiff’s Motion to Compel as Defendants have fully complied with this Court’s prior order,

dated December 12, 2019 (Dkt.42), and as such, this Court should deny an award of attorney’s

fees, together with whatever other relief this Court deems just and proper.




                                                            s/ Julie P. Apter
                                                         JULIE P. APTER


Subscribed and sworn to before me
this 20th day of March, 2020.


s/ Linda A. Siers
LINDA A. SIERS
Notary Public, State of New York
Qualified in Erie County
My Commission Expires December 9, 2022
Reg. No. 01S1507015
